Citation Nr: 1531038	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  15-00 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C; and if so, whether the criteria for service connection are met.

4.  Entitlement to service connection for gastroesophageal reflux disease, claimed as acid reflux.

5.  Entitlement to service connection for residuals of cervical spine injury.

6.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

8.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for nerve damage of both legs.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the RO that, in pertinent part, declined to reopen claims for service connection for diabetes mellitus; for hypertension; for gastroesophageal reflux disease, claimed as acid reflux; and for hepatitis C, on the basis that new and material evidence had not been received.  In the September 2011 rating decision, the RO also denied service connection for a psychiatric disability, to include PTSD, and for residuals of a cervical spine injury; denied compensation, pursuant to provisions of 38 U.S.C.A. § 1151, for nerve damage of both legs; and denied a TDIU.  The Veteran timely appealed.

In regard to addressing previously denied claims for service connection, the Board is required to make its own determination on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Regarding the claim for service connection for gastroesophageal reflux disease (claimed as acid reflux), the RO developed this claim as one requiring new and material evidence.  However, review of the file reveals that the claim was originally denied in June 2009 on the basis that there was no showing of gastroesophageal reflux disease in active service, and the first showing post-service was more than 25 years later in 2003.  Within one year of the June 2009 rating decision, the Veteran again claimed service connection for gastroesophageal reflux disease (claimed as acid reflux).  The RO then denied service connection for gastroesophageal reflux disease (claimed as acid reflux) in September 2011 on the absence of medical evidence showing current disability caused by or resulting from active service.  In February 2010, additional evidence in the form of the Veteran's statements were added to the file, which are in fact new and material evidence referable to the claim for gastroesophageal reflux disease (claimed as acid reflux).  Accordingly, the June 2009 rating decision did not become final with respect to the gastroesophageal reflux disease claim.  See 38 C.F.R. § 3.156(b) (new and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period). The issue before the Board, therefore, is one of entitlement to service connection, rather than whether new and material evidence has been received.

Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. 

The issue of entitlement to nonservice-connected pension benefits has been raised by the record in a February 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection of hepatitis C; the issues of entitlement to service connection for gastroesophageal reflux disease (claimed as acid reflux), and for an acquired psychiatric disability other than PTSD; entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for nerve damage of both legs; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2006, the RO denied the Veteran's claims for service connection for diabetes mellitus and for hypertension.  The Veteran did not appeal within one year of being notified.

2.  In June 2009, the RO declined to reopen the Veteran's claims for service connection for diabetes mellitus and for hypertension.  Additional evidence in the form of private treatment records for diabetes mellitus and for hypertension was submitted within one year of being notified.  
 
3.  Evidence associated with the claims file since the June 2009 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating claims for service connection for diabetes mellitus and for hypertension.

4.  In a June 2003 rating decision, the RO denied service connection for hepatitis C.  The Veteran did not appeal within one year of being notified.

5.  Evidence associated with the claims file since the June 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C; and raises a reasonable possibility of substantiating the claim.  

6.  Residuals of cervical spine injury were not present during active service, and are not otherwise related to service. 

7.  The Veteran's claimed in-service stressor during active service is neither combat-related nor related to his fear of hostile military or terrorist activity, and has not been corroborated by service records or by other credible supporting evidence.


CONCLUSIONS OF LAW

1.  The RO's June 2006 decision, denying service connection for diabetes mellitus and for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

2.  The RO's June 2009 decision, declining to reopen claims for service connection for diabetes mellitus and for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

3.  Additional evidence submitted within one year of the June 2009 decision and subsequently is not new and material, and claims for service connection for diabetes mellitus and for hypertension are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The RO's June 2003 decision, denying service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

5.  The evidence received since the RO's June 2003 denial is new and material; and the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  Residuals of cervical spine injury were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through September 2009 and March 2011 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

In the March 2011 letter, the RO notified the Veteran of the requirements for new and material evidence to reopen previously denied claims, and for evidence raising a reasonable possibility of substantiating the claims; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014.  In addition, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has not been afforded an examination for his claimed residuals of cervical spine injury.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no evidence of injury in service, and no competent medical evidence suggesting a relationship between his current symptoms and service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained. The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen Claims for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Diabetes Mellitus

The RO originally denied service connection for diabetes mellitus in June 2006 on the basis that there was no showing of a diagnosis of diabetes mellitus in active service or within the first post-service year; neither has the Veteran alleged, nor does the evidence reflect, active service in the Republic of Vietnam.

The evidence of record at the time of the denial of the claim in June 2006 includes the Veteran's service treatment records; VA treatment records, which show new onset of diabetes mellitus in June 2005; and statements of the Veteran to the effect that he now has diabetes mellitus because of his three years serving in the U.S. Army.

Service treatment records do not reflect any findings or complaints of diabetes mellitus.  Laboratory findings for sugar were negative at the time of the Veteran's separation examination in December 1976.

Based on this evidence, the RO concluded that diabetes mellitus was not incurred or caused by active service.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The July 2006 rating decision, therefore, became final.

The Veteran again initiated a claim for service connection for diabetes mellitus in August 2008, contending that he became a diabetic in active service.  Private treatment records submitted in support of his claim reflect ongoing treatment for diabetes mellitus.  Additional VA records show a complaint of elevated blood glucose in November 2007; and that the Veteran was placed on a diabetic diet, exercise regimen, and increased medications.

In a June 2009 rating decision, the RO again denied service connection for diabetes mellitus because the additional evidence failed to indicate that the Veteran's diabetes mellitus resulted from in-service events; and that service treatment records do not support the Veteran's contention that he had diabetes mellitus in active service.  

Within one year of the June 2009 rating decision, the Veteran again claimed service connection for diabetes mellitus in February 2010; and additional evidence in the form of private treatment records for diabetes mellitus were submitted.  The accumulation of progressive treatment records, as mentioned by the RO, is not considered "new and material" for purposes of reopening the claim, but rather is "redundant" of evidence previously of record.

Evidence added to the record since June 2010 includes additional VA records showing treatment for diabetes mellitus.

Here, the evidence is cumulative to previously existing evidence-i.e., it tends to show ongoing treatment for diabetes mellitus post-service.  The Veteran also has offered statements and contentions in which he argued that his diabetes mellitus had its onset in service.  The Veteran is not shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of diabetes mellitus, or to relate diabetes mellitus to active service.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Diagnostic testing and medical expertise are required to establish a diagnosis and opinion as to onset or causation.  In this case, the Veteran's statements are outweighed by VA treatment records showing the newly onset of diabetes mellitus post-service in 2005.

The newly received evidence does not include any medical opinion that suggests that diabetes mellitus had its clinical onset during active service or within the first post service year, or that diabetes mellitus is otherwise related to the Veteran's active service.  Hence, the evidence, while new, is not material for purposes of reopening the claim.

Absent new evidence of service incurrence or a competent opinion relating current disability to active service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for diabetes mellitus is not reopened.

B. Hypertension 

The RO originally denied service connection for hypertension in June 2006 on the basis that there was neither a showing of elevated blood pressure nor a diagnosis of hypertension in active service or within the first post-service year.

The evidence of record at the time of denial of the claim in June 2006 included the Veteran's service treatment records; VA treatment records, which first show a diagnosis of hypertension in 2001; and statements of the Veteran to the effect that he now has hypertension because of his three years serving in the U.S. Army.

Service treatment records do not reflect any findings or complaints of elevated blood pressure or hypertension.  A blood pressure reading at entry examination in February 1974 was 102/80 (sitting).  On a dental medical history report completed by the Veteran in March 1976, he answered "no" in response to whether he had ever been treated for high blood pressure.  A blood pressure reading at the time of his separation examination in December 1976 was 122/60 (sitting).

Based on this evidence, the RO concluded that hypertension was not incurred or caused by active service.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The July 2006 rating decision, therefore, became final.

The Veteran again initiated a claim for service connection for hypertension in August 2008, contending that he had high blood pressure in active service.  Private treatment records submitted in support of his claim reflect ongoing treatment for hypertension; and reflect a history of present illness, noted in May 2007, of hypertension having been present for seven years.   Additional VA records show that the Veteran's blood pressure was higher than usual in November 2007.

In a June 2009 rating decision, the RO again denied service connection for hypertension because the additional evidence failed to indicate that the Veteran's hypertension resulted from in-service events; and that service treatment records do not support the Veteran's contention that he had hypertension in active service.  
  
Within one year of the June 2009 rating decision, the Veteran again claimed service connection for hypertension in February 2010; and additional evidence in the form of private treatment records for hypertension were submitted.  Records dated in January 2009 reflect that the onset of the Veteran's hypertension has been gradual, and has been present in a persistent pattern for years.  As noted above, the accumulation of progressive treatment records is not considered "new and material" for purposes of reopening the claim, but rather is "redundant" of evidence previously of record, once a confirmed diagnosis has been established.

Evidence added to the record since June 2010 includes additional VA records showing treatment for hypertension.

Here again, the evidence is cumulative to previously existing evidence-i.e., it tends to show ongoing treatment for hypertension post-service.  While the Veteran also has offered statements and contentions in which he argued that his hypertension had its onset in service, he is not shown to be competent to establish a diagnosis or to specify the diagnostic criteria of hypertension or to relate hypertension to active service.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Diagnostic testing and medical expertise are required to establish a diagnosis and opinion as to onset or causation.  As noted above, the RO discounted the Veteran's statements, which were contrary to service treatment records, and noted VA treatment records first showing a diagnosis of hypertension post-service in 2001.

The newly received evidence does not include any medical opinion that suggests that hypertension had its clinical onset during active service or within the first post service year, or that hypertension is otherwise related to the Veteran's active service.  Hence, the evidence, while new, is not material for purposes of reopening the claim.

Absent new evidence of service incurrence or a competent opinion relating current disability to active service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for hypertension is not reopened.

C.  Hepatitis C

The RO originally denied service connection for hepatitis C in June 2003 on the basis that, although tested for possible hepatitis, there was no showing of a diagnosis of hepatitis C in active service; and post-service records show a positive antibody for hepatitis C in March 2003, and note a history of IV drug use.

The evidence of record at the time of the denial of the claim in June 2003 includes the Veteran's service treatment records, VA treatment records, and statements of the Veteran to the effect that he had a blood transfusion in active service.

Service treatment records do not reflect any blood transfusion in active service.  In March 1976, the Veteran answered "no" in response to whether he had ever been treated for liver disease (yellow jaundice, infectious hepatitis).  In December 1976, lab work was drawn to test the Veteran for hepatitis.  His separation examination from active service in December 1976 reveals that laboratory findings were negative.  On a "Report of Medical History" completed by the Veteran at that time, he checked "no" in response to whether he ever had or now had jaundice or hepatitis.  

VA records, dated in March 2002, show a hepatitis C risk assessment; and indicate that the Veteran had his left ear pierced, and was a Vietnam-era Veteran.  In March 2003, records show an assessment of hepatitis C AB +; and indicate that the Veteran was a Vietnam-era Veteran and had a history of IV drug abuse, which was noted by a nurse practitioner.  Records reflect that the Veteran sought treatment for hepatitis C outside of VA.

Based on this evidence, the RO concluded that hepatitis C was not incurred or caused by active service.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The June 2003 rating decision, therefore, became final.

The Veteran again initiated a claim for service connection for hepatitis C in August 2008, contending that he has hepatitis C from active service and believes he gave blood.  The Veteran also contended that the hepatitis C had been inside him for over forty years, and was now affecting him.

Evidence added to the record since June 2003 includes additional VA records showing treatment for hepatitis C.  In April 2006, the Veteran reported that he was unsure of how he acquired hepatitis C; and reported that he had known about hepatitis since 1974 but did not know it was hepatitis C.  He denied any illegal substances or IV drug use.  The Veteran reported developing jaundice while in active service, and reported being exposed to blood due to military service and immunization air guns.  He denied any other course of action in which he could have acquired the disease.  The assessment in April 2006 was chronic hepatitis C with a high viral load questionable genotype, with labs reflective of decreased liver synthetic functioning.  There also was evidence of clinical cirrhosis of the liver. 

Private treatment records show additional monitoring and observation of the Veteran's hepatitis C in 2007.

In a June 2009 rating decision, the RO reopened the Veteran's claim based on new evidence of the Veteran's reported in-service risk factor for hepatitis C; and then denied the claim on its merits because the evidence continued to show that hepatitis C was not incurred in or aggravated by active service.

Within one year of the June 2009 rating decision, the Veteran again claimed service connection for hepatitis C in February 2010; and contended that he contracted hepatitis C as a result of air gun injections in active service.  He also contended that he did not engage in drugs involving needle sharing, and reported being a heterosexual and having no tattoos.  The Veteran also submitted additional evidence in the form of private treatment records for hepatitis C, which, as noted above are considered being "redundant" of evidence previously of record.  Evidence added to the record since June 2010 includes additional VA records showing treatment for hypertension.

Here, the Veteran's statements submitted in February 2010 are new, in that they were not previously of record.  Furthermore, his statements are material, as they tend to show current manifestations of hepatitis C and a plausible nexus to active service.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the Veteran's statements of blood exposure in active service.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108.  As will be discussed below in the Remand section, the Board finds that additional development is required prior to adjudication of the underlying merits of the Veteran's claim.


III.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

A.  Residuals of Cervical Spine Injury

In this case, the record reflects that the Veteran sustained an on-the-job injury to his cervical spine in February 2007-i.e., many years after his military discharge from service.  The Veteran is not entitled to direct service connection for residuals of cervical spine injury because there is no competent evidence linking his current disability to any disease or injury in active service.

Service treatment records do not reflect any findings or complaints of a cervical spine injury or trauma.  Other than for a stiff neck diagnosed as a muscle strain in March 1974, the Veteran underwent no treatment for residuals of cervical spine injury in service.  A cervical spine disability was not noted at the time of the Veteran's separation examination from active service in December 1976.

On his claim for service connection filed in August 2009, the Veteran also reported that his cervical spine disability began in February 2007. 

VA records show that the Veteran complained of left neck pain after twisting with a large trash bag in February 2007.  At the time he described the pain as sharp and severe, and denied any numbness or tingling or weakness.  He reported doing heavy lifting at work.

Private records show that the Veteran is in receipt of federal workers' compensation benefits, since retiring on disability in October 2008.  In November 2008, the Veteran's treating physician noted the Veteran's history of neck pain; and noted the onset of neck pain as sudden following an incident at work, and occurring in a persistent pattern for more than a year.  While the Veteran underwent additional surgical procedures in February 2009, he still complained of chronic neck pain in August 2009.

Following evaluation in October 2009, the Veteran's treating physician made the following diagnoses:  Neck pain secondary to cervical strain and sprain, myofascial-type neck pain; cervical radiculopathy status-post cervical fusion; reactive anxiety, depression; and neuropathic pain.  The treating physician also opined that the examination findings were causally related to the work injury, dated February 20, 2007.

Here, the evidence of record weighs against a finding that residuals of cervical spine injury were present during active service, or are related to an incident in service.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent injury and disability is many years after service with no competent evidence that it is in any way related to active service.  While the Veteran is competent to report symptoms, he is not competent to provide an etiology opinion linking residuals of cervical spine injury to service, as this is beyond the capacity of a lay person to observe.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for residuals of cervical spine injury.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  PTSD

The Veteran contends that service connection is warranted for PTSD on the basis that its onset was in active service.

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Here, the Veteran's Form DD 214 reflects no foreign service.  Nor does the evidence reflect, and the Veteran has not alleged, combat service.

VA also amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f)  is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.

During an individual therapy session in July 2009, the Veteran talked at length about his PTSD symptoms resulting from seeing an accident on the firing range while in basic training.  The therapist discussed treatment options, and indicated that a one-time trauma like his usually responded well to intensive outpatient treatment.

In August 2009, the Veteran claimed the following in-service stressful experience during his basic training in 1974 at Fort Knox, Kentucky, which is not related to his fear of hostile military or terrorist activity.  Specifically, a young soldier was shot and killed by another soldier in training.  The Veteran reported witnessing the incident, which horrified and frightened him.  He reported having thoughts about the horrific moment often, and having nightmares about the soldier.

In September 2011, the RO made a formal finding that there was a lack of information to verify the Veteran's claimed stressor.  Here, the Veteran had not responded to VA's request for stressor information (see letter to Veteran, dated September 2, 2010).

The Board notes that service treatment records do not reflect any findings or complaints of PTSD.  A mental status evaluation in December 1976 was within normal limits.  No psychiatric disability was found at the time of the Veteran's separation examination in December 1976 or within the first post-service year.

Even assuming, without deciding, that the Veteran has a diagnosis of PTSD, his one in-service stressor neither involves combat nor a fear of hostile military or terrorist activity.  Nor has the in-service stressor been corroborated by service records or by other credible supporting evidence.

In essence, the Veteran has not provided sufficient detail of alleged stressor, or the name of any individual killed.  Nor has he provided any statements from former service comrades or others, or identified any other sources of information, that would corroborate the alleged in-service stressor.

The Veteran has had a number of opportunities to provide more details concerning his claimed in-service stressor-to include in response to the October 2014 SOC (which noted no verifiable stressor)-but has not done so.  Under these circumstances, any attempt to independently verify the occurrence of the Veteran's claimed in-service stressor is not warranted.  

At this juncture, then, there is no verified or verifiable in-service stressful experience to support a diagnosis of PTSD, and no basis for undertaking any further development on this element of the claim. 
 
Accordingly, notwithstanding the Veteran's assertions, the competent evidence weighs against a finding that the Veteran's current PTSD is linked to his active service.  Hence, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has not been received; the claim for service connection for diabetes mellitus is not reopened.

New and material evidence has not been received; the claim for service connection for hypertension is not reopened.

The application to reopen the previously denied claim of service connection for hepatitis C is granted.

Service connection for residuals of cervical spine injury is denied.

Service connection for PTSD is denied.


REMAND

Hepatitis C

As noted above, service treatment records reflect that lab work was drawn to test the Veteran for hepatitis in December 1976; results were negative.  Service treatment records do not reflect any sort of body marking, such as a scar or tattoo. The December 1976 separation examination report was negative for any liver complaints. 

VA records first show a diagnosis of hepatitis C in March 2003. Subsequent private records show ongoing treatment for this condition.

VA records, dated in March 2002, show the Veteran's risk factors for hepatitis C as having a left ear pierced and being a Vietnam-era Veteran.  In March 2003, his risk factors for hepatitis C are shown as Vietnam-era Veteran and history of IV drug use.

While the Veteran has admitted to substance abuse, he denied IV drug use.  He now contends that he contracted hepatitis C as a result of air gun injections in active service.  

The Board notes that, despite the lack of any scientific evidence to document transmission of hepatitis C through jet air gun injectors, VA has deemed such transmission biologically plausible.  See VBA Fast Letter 211 (04-13) (June 29, 2004).

Under these circumstances, an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current hepatitis C, to include whether the initial onset occurred during active service or if the disability is otherwise related to his active service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).  

Gastroesophageal Reflux Disease (Claimed as Acid Reflux)

The Veteran contends that service connection is warranted on the basis that he developed acid reflux in active service, and he continues to have acid reflux. His symptoms have progressed to the point where daily medication is required.  He is competent to describe his symptoms.

The Board notes that a chronic disability listed in 38 C.F.R. § 3.309(a) has not been diagnosed; therefore, reports of continuity of symptomatology do not assist the Veteran in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).

Service treatment records show that the Veteran complained of moderate stomach cramping of one day's duration in May 1974.  At that time, he also complained of a sore throat and difficulty swallowing; the assessment was tonsillitis.  In March 1975, the Veteran complained of constipation, abdominal pain in the umbilical region, and cramping without nausea or vomiting.  He then reported a history of pain "off and on" for a year.  Following examination, the assessment was gastritis.  In December 1976, the Veteran reported stomach cramps relieved by milk.  Following examination, the assessment was abdominal pain/pressure epigastric region, etiology undetermined.  Clinical evaluation at the time of separation in December 1976 revealed a normal abdomen and viscera.

VA records first reveal a problem list including esophageal reflux in March 2003 and that medication was taken twice daily for indigestion.  A gastrointestinal consultation in April 2006 reveals that the Veteran had been on long-term present pain intensity therapy for chronic reflux disease, and that his symptoms readily return when he is off of medications.  The Veteran reportedly had never been scoped, and had been dealing with reflux disease for more than five years.  Otherwise, the Veteran had no symptoms and denied abdominal pain or discomfort.  He had no nausea or vomiting, and denied vomiting any blood.  Following examination, the assessment was reflux disease, chronic, on maintenance therapy; need to rule out Barrett's esophagus.  Records show that the Veteran was scheduled for an esophagogastroduodenoscopy in May 2006.  

Records show that the Veteran presented to the Emergency Room in January 2007 for chest pain, and reported having epigastric pain all morning typical of his reflux pain.  He took extra medication and his abdominal discomfort is gone.  Following examination, the assessment was past medical history of gastroesophageal reflux disease, presenting status-post episode of epigastric pain that is now resolved.  Medications were increased.

Service connection requires a current disability, an injury or incident in service, and evidence linking the two.  The Board is not permitted to substitute its own judgment for that of competent physicians.  In this case, there is no opinion of record allowing for appellate review.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

Nerve Damage of Both Legs

The Veteran contends that he incurred additional nerve damage that affects both of his legs as a result of surgical treatment received at the Philadelphia VA medical facility on September 28, 2010.

In this regard, VA records dated in September 2010, status-post prostatectomy, reflect some tingling in legs probably from retractors during surgery.  Duplex ultrasound of lower extremity was negative for deep vein thrombosis of each leg.  Later that same month, a VA physical therapist noted that the distribution of parasthesia did not correlate with any peripheral neuropathy distribution; and was possibly due to some form of interference with the L4, L5, and S1 roots, although this did not fully explain the pattern reported.  VA records show an assessment of leg and thigh pain, peripheral neuropathy, in November 2010.

During a follow-up conversation with the Veteran in December 2010, a VA urologist explained that while episodes of chronic neuropathic pain can occur after surgery, the Veteran should seek treatment from a neurologist and/or pain management specialist.

In December 2010, a VA staff neurologist opined that the Veteran's neuropathic pain cause was not clear.

Since then, the Veteran has reported a worsening of pain in both legs.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board notes that the full consent document, signed by the Veteran at 7:09 a.m. on September 28, 2010, can be accessed through Vista Imaging.  Moreover, a copy also should be obtained and associated with the Veteran's claims file.

It has been suggested that the proximate cause of additional nerve damage of both legs was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA arising from the medical or surgical treatment provided in September 2010; or it was an event not reasonably foreseeable.  There is no medical opinion on this aspect of the claim.  

Acquired Psychiatric Disability Other Than PTSD

The Board finds the Veteran's claim for service connection for an acquired psychiatric disability other than PTSD is inextricably intertwined with the pending issue for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for nerve damage of both legs, at this time.  Thus, appellate review of the issue of service connection for an acquired psychiatric disability other than PTSD must be deferred until resolution of the 1151 compensation benefits claim.

TDIU 

The Board finds that adjudication of the matter for a TDIU must be deferred, pending resolution of the 1151 compensation benefits claim and service connection claims.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records, from January 2011 forward; and associate them with the Veteran's claims file (physical or electronic). 

2.  Obtain the Veteran's full consent document for surgery at the Philadelphia VA medical facility, signed by the Veteran at 7:09 a.m. on September 28, 2010; and associate it with the Veteran's claims file.  If the document cannot be accessed through Vista Imaging, contact the Philadelphia VA medical facility directly in order to obtain a copy, and associate it with the Veteran's claims file (physical or electronic).

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of hepatitis C and the likely etiology of the disease. 

The examiner should identify, and consider each of the Veteran's risk factors for acquiring hepatitis C in active service.  The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that hepatitis C had its clinical onset in service, or is otherwise related to active service-specifically, to include as a result of air gun injections.
 
The examiner should reconcile any opinion with the service treatment records and post-service treatment records, and the Veteran's lay statements (summarized in this document).  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner, and the examination report should note review of the file.  

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of acid reflux; and the likely etiology of the disease or injury. 

(a) For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is otherwise related to active service-specifically, to include complaints of gastritis "off and on" for about one year in March 1975, and reports of stomach cramps relieved by milk in December 1976, as noted in service treatment records. 

(b) The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that any service-connected disability (hearing loss, tinnitus) caused any gastroesophageal reflux disease or acid reflux. 

(c) The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that any service-connected disability (hearing loss, tinnitus) aggravated (i.e., increased in severity) any gastroesophageal reflux disease or acid reflux found to be present.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's gastroesophageal reflux disease or acid reflux found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner, and the examination report should note review of the file. 
 
5.  Afford the Veteran a VA examination in order to determine whether the medical and surgical treatment received by the Veteran at the Philadelphia VA medical facility on September 28, 2010, involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical providers; or was an event not reasonably foreseeable, and resulted in additional disability, particularly to the nerves of both legs.  If this is the case, the examiner must specify what measurable increase in the severity of disability of nerve damage of both legs is due to medical or surgical treatment provided by VA.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the VA hospital records in September 2010. 

6.  After ensuring that the requested actions are completed, readjudicate the claims on appeal (including the inextricably intertwined claim for service connection for an acquired psychiatric disability other than PTSD, and the matter of entitlement to a TDIU).  If the benefits sought are not fully granted, furnish a SSOC before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


